Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 1 of 12




  EXHIBIT A
          Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 2 of 12

                                                                                        US008559928B2


(12) United States Patent                                           (10) Patent No.:                  US 8.559,928 B2
       Kraft et al.                                                 (45) Date of Patent:                         Oct. 15, 2013
(54) MOBILE COMMUNICATION TERMINAL,                              (56)                    References Cited
       METHOD, AND COMPUTER PROGRAM                                               U.S. PATENT DOCUMENTS
       PRODUCT
                                                                        6,084,951 A *    7/2000 Smith et al. ................ 379.9317
(75) Inventors: Christian Kraft, Frederiksberg (DK);                    6,442,263 B1*    8/2002 Beaton et al. ..         ... 379,142.04
                Peter Dam Nielsen, Lyngby (DK)                    2002/00399.15 A1       4/2002 Hama et al. ................... 455,566
                                                                  2002/O123368 A1*       9, 2002 Yamadera et al.            ... 455,556
(73) Assignee: Nokia Corporation, Espoo (FI)                      2004/0085360 A1*       5, 2004 Pratt et al. ......            345,773
                                                                  2004/0214609 A1 * 10/2004 Sagi et al. ......                ... 455,566
                                                                  2005.0003870    A1* 1/2005      Nakano et al. .                 455,575..1
(*) Notice:       Subject to any disclaimer, the term of this     2005, OOO9571   A1* 1/2005      Chiam et al. ...              ... 455,566
                  patent is extended or adjusted under 35         2005. O136953   A1* 6, 2005     Jo et al. .......             ... 455,466
                  U.S.C. 154(b) by 1407 days.                     2006/0252442    A1* 11/2006     Nurmi ........................... 455,518
                                                                                   OTHER PUBLICATIONS
(21) Appl. No.: 11/170,730
                                                                 User's Guide Nokia 8310, 9360316, Issue 2, Nokia Corporation,
(22) Filed:        Jun. 29, 2005                                 2001, pp. 1-105.
(65)                  Prior Publication Data                     * cited by examiner
       US 2007/OOO4390A1           Jan. 4, 2007                  Primary Examiner — Jean Gelin
                                                                 (74) Attorney, Agent, or Firm — Alston & Bird LLP
(51) Int. Cl.
       H04M I/725              (2006.01)                         (57)                     ABSTRACT
(52) U.S. Cl.                                                    A mobile communication apparatus, and a computer program
       USPC .................. 455/412.1; 455/414.1:455/556.2:   product, comprising a memory arranged to hold contact infor
                                           455/566:379/88.19     mation, wherein items of said contact information are
(58) Field of Classification Search                              arranged in a tree structure comprising a plurality of logical
       USPC .......... 455/412.1, 412.2, 414.1, 556.1, 556.2,    levels is disclosed. Methods for storing and accessing contact
                 455/557, 566, 466:379/67.1, 88.12, 88.13,       information arranged in this way are also disclosed.
                                   379/88.17, 93.17, 93.23
       See application file for complete search history.                          25 Claims, 5 Drawing Sheets




                           Transceiver




                            Processor




                           User Interface
    Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 3 of 12


U.S. Patent         Oct. 15, 2013   Sheet 1 of 5       US 8.559,928 B2




              Transceiver




              Processor




              User Interface




                                                           202
    Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 4 of 12


U.S. Patent       Oct. 15, 2013       Sheet 2 of 5             US 8.559,928 B2




                                                      300
                                  Company C




                                                       see 304
                                             R&D
                                         department

                                                             31 O
    306                                                             312

                                                                      322
                              Mr. E                    Mr. F
                 314



            E-mail           Home                Mobile
          address to       telephone           telephone
            Mr. E         no. to Mr. E        no. to Mr. E

           316              318                 320

                                    Fig. 3
    Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 5 of 12


U.S. Patent       Oct. 15, 2013          Sheet 3 of 5                  US 8.559,928 B2




                                   Johnson                400
                                    family



                                   Home                                      4O6
                                telephone                   Mary
                                        O.


                                  402
      Work
    telephone          Mobile                    Mobile                 Work
        O           phone no.                 phone no.

                                        412                                    414
     4.08        410

                              Mobile                       Mobile
                          phone no. to                  phone no. to
                                boat                      Mary's car
                                              416
                        418


                                E-mail               Telephone         WOrk mobile
                              address               no. to Mary's       telephone
                                                     assistant               O.


                          42O                     422                  424
                                        Fig. 4
    Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 6 of 12


U.S. Patent          Oct. 15, 2013      Sheet 4 of 5            US 8.559,928 B2


            Contact
          information
              serve,                                    HLR
                   524                                     5O2
            Contact
          information
         Service Center
                     514                          500

            Contact
          information                Network
           gateway                    504
                     506                                   SGSN
                                                                      528
                                      MSC
              SGS N                         516
                     526


                                      BSC               RNC
                                            517               518



               BTS                    BTS               Node B
                     520                    521                 522




           508                        51O      511        512
                           509        Fig. 5
    Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 7 of 12


U.S. Patent       Oct. 15, 2013   Sheet 5 of 5         US 8.559,928 B2




                                  Fig. 6
          Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 8 of 12


                                                       US 8.559,928 B2
                               1.                                                                        2
      MOBILE COMMUNICATION TERMINAL,                                     private e-mail address, work e-mail address, home address,
       METHOD, AND COMPUTER PROGRAM                                      work address, image, text, symbol, Sound, red-letter day, or
                         PRODUCT                                         web address, or any combination thereof.
                                                                            According to a second aspect of the present invention, there
                    TECHNICAL FIELD                                      is provided a method for storing contact information in a
                                                                         mobile communication apparatus comprising: assigning a
   The present invention relates to a mobile communication               plurality of logical levels of a tree structure for said contact
apparatus, methods therefore, and a computer program prod                information; and storing contact information in a logical level
uct. The invention particularly relates to a tree structure of           of said tree structure being related to said contact information.
contact information.                                                10      An advantage of this is provision of an intuitive structure
                                                                         for the user to store her contact information according to her
          BACKGROUND OF THE INVENTION
                                                                         own experienced relations between contacts.
                                                                            The logical levels may be associated to groups, families,
                                                                         companies, departments, teams, clubs, or personal relations,
   Managing contact information in a mobile communication                or any combination thereof.
apparatus has, as other operations performed with Small             15      According to a third aspect of the present invention, there is
handheld devices, its constraints due to limitations in display          provided a method for accessing contact information in a
size and input means. Normally, contact information is struc             mobile communication apparatus comprising: navigating to a
tured as a simple list comprising names, and to each name one            logical level of a tree structure related to said contact infor
or more telephone numbers can be stored, and in Some cases               mation; and accessing said contact information.
also other information. A user of the mobile communication                  An advantage of this is provision of an intuitive structure
apparatus often experience both saving and accessing contact             for the user to access her contact information according to
information as a limitation of the usefulness of the phone               relations between contacts.
book of the mobile communication apparatus. Therefore                       The method according the second and third aspects may
there is a need for improvements of handling contact infor               further comprise presenting said contact information accord
mation from a mobile communication apparatus.                       25   ing to said tree structure on a display of said mobile commu
                                                                         nication apparatus. A display view may comprise all items of
            SUMMARY OF THE INVENTION                                     said tree structure, wherein the method further may comprise
                                                                         scrolling said display view to view a user selected part of said
                                                                         items.
   In view of the above, an objective of the invention is to                According to a fourth aspect of the present invention, there
solve or at least reduce the problems discussed above. In           30
                                                                         is provided a computer program product directly loadable
particular, an objective is to provide contact information Stor          into a memory of a processor, where the computer program
age and/or access in a way that is intuitive to a user. The              product comprises program code for performing the method
present invention is based on the understanding that structur            according to the second aspect of the invention when
ing contact information according to relations experienced by            executed by the processor.
a user will provide an intuitive contact management, and thus       35      According to a fifth aspect of the present invention, there is
improved storing of and access to contact information.                   provided a computer program product directly loadable into a
   According to a first aspect of the present invention, there is        memory of a processor, where the computer program product
provided a mobile communication apparatus comprising a                   comprises program code for performing the method accord
memory arranged to hold contact information, wherein items               ing to the third aspect of the invention when executed by the
of said contact information are arranged in a tree structure        40   processor.
comprising a plurality of logical levels.                                   According to a sixth aspect of the present invention, there
   An advantage of this is more feasible access and storage of           is provided a communication system comprising a commu
contact information in view of the user.                                 nication network being in wireless communication with a
   The logical levels may be defined by links between at least           plurality of mobile communication apparatuses when in
a higher level item and at least a lower level item. The items      45   operation, and a memory arranged to hold contact informa
may comprise contact information, or one or more links to                tion, wherein items of said contact information are arranged
other items, or a combination of these.                                  in a tree structure comprising a plurality of logical levels.
   An advantage of this is a versatile structure, which a user is           The memory may be comprised in one of said mobile
able to use according to present needs.                                  communication apparatuses, or in said communication net
   The contact information may be arranged to be presented          50
                                                                         work, or a combination thereof.
according to said tree structure on a display of said mobile                Generally, all terms used in the claims are to be interpreted
                                                                         according to their ordinary meaning in the technical field,
communication apparatus. A display view may comprise all                 unless explicitly defined otherwise herein. All references to
items of said tree structure, wherein said display view may              “a/an/the element, device, component, means, step, etc. are
comprise a scrolling function to be able to view a user                  to be interpreted openly as referring to at least one instance of
selected part of said items. The tree structure may be arranged     55   said element, device, component, means, step, etc., unless
to be presented with relations between items together with               explicitly stated otherwise. The steps of any method disclosed
images, texts, or symbols, or any combination thereof, related           herein do not have to be performed in the exact order dis
to said items, respectively, and the presented tree structure            closed, unless explicitly stated.
may be browsable by a user. A group of lower level items                    Other objectives, features and advantages of the present
linked to an item of a higher logical level may be presented        60   invention will appear from the following detailed disclosure,
together with said higher logical level item.                            from the attached dependent claims as well as from the draw
   An advantage of this is that a user will experience the               1ngS.
contact information according to her view of relation between
parts of the information, which implies an intuitive structure                    BRIEF DESCRIPTION OF THE DRAWINGS
and an improvement for the user.                                    65
   The contact information may comprise home telephone                     The above, as well as additional objects, features and
number, work telephone number, mobile telephone number,                  advantages of the present invention, will be better understood
           Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 9 of 12


                                                      US 8.559,928 B2
                             3                                                                     4
through the following illustrative and non-limiting detailed          prises links to items 302,304 on a lower logical level, where
description of preferred embodiments of the present inven             the lower level items 302, 304 can be different sites of the
tion, with reference to the appended drawings, where the              company, here item 302 being associated with site A and item
same reference numerals will be used for similar elements,            304 being associated with site B. In this example, site A may
wherein:                                                          5   comprise a factory and an administrative office, which each
  FIG. 1 schematically shows a mobile communication                   have an associated contact information item 306, 308 on a
apparatus according to an embodiment of the present inven           further lower logical level. Similarly, site B may comprise an
tion;                                                               R&D department associated with contact information in an
   FIG.2 shows an example of a group of contact information item 310 and being logically linked to the item 304 of site B.
arranged in a tree structure with a plurality of logical levels 10 Further, contact information about Ms. D, a contact person at
according to an embodiment of the present invention;                site B, is associated with an item 312 which is linked to the
   FIG. 3 shows an example how a user can use the tree item               304 of site B. Contact information about Mr. E., who
structure to feasibly arrange her contact information within a belongs        to the R&D department, but normally is situated at
group of contact information;                                       the office at site A, is associated with item 314, which is linked
   FIG. 4 shows an example how a user can use the tree 15
structure to feasibly arrange her contact information within a from the site A office item 308 and from R&D department
group of contact information;                                       item 310. Items 316, 318, 310, which are linked to contact
   FIG. 5 schematically shows a communication system information item 314 about Mr. E can comprise e-mail
according to an embodiment of the present invention; and            address, home telephone number, mobile telephone number,
   FIG. 6 shows an example according to the present inven- 20 etc. Further contact persons, e.g. Mr. J. can be associated with
tion, where a mobile communication apparatus views contact contact information items, e.g. item 322, linked to higher
information on a display.                                           logical level items, e.g. R&D department item 310, and com
                                                                    prise contact information.
        DETAILED DESCRIPTION OF PREFERRED                              FIG. 4 shows an example how a user can use the tree
                        EMBODIMENTS                              25 structure to feasibly arrange her contact information within a
                                                                    group of contact information. The top logical level item 400
   FIG. 1 schematically shows a mobile communication can be associated with a family, here called Johnson. The top
apparatus 100 comprising a processor 102, a transceiver 104 item 400 can comprise contact information common for the
connected to and controlled by the processor 102 and being entire family, such as home address, web address, etc. This
arranged to wirelessly communicate with a communication 30 contact information can be comprised in Sub-items, which
network, a user interface 106 connected to and controlled by here is exemplified with home telephone number item 402
the processor 102 and being arranged to interact with a user of linked to the top item 400, of the top item 400, or directly in
the mobile communication apparatus 100, and a memory 108 the top item 400. Further, the top item 400 comprises links to
connected to and controlled by the processor 102 and being items 404, 406 on a lower logical level, where the lower level
arranged to comprise contact information 110. For example, 35 items 404, 406 can be different members of the family, here
the user interface 106 can comprise one or more displays, a item 404 being associated with John Johnson and item 406
keypad, a keyboard, a speaker, a microphone, a touch sensi being associated with Mary Johnson. In this example, John
tive input device, a joystick, a rotating input device, or any may have a work telephone and a mobile telephone, which
other user interface means commonly used at mobile com each have an associated contact information item 408, 410 on
munication apparatuses. At least a part of the contact infor- 40 a further lower logical level. Similarly, Mary may also have a
mation 110 is arranged in a tree structure comprising a plu work telephone and a mobile telephone associated with con
rality of logical levels, as will be described below. The contact tact information in items 412,414 and being logically linked
information 110 can comprise one or more groups arranged to the item 406 of Mary. Further, contact information about
according to said tree structure. The groups can have different Mary in item 406 can comprise a photo, red-letter days, etc.
number of logical levels. The tree structure enables the pro- 45 Mary may have a mobile telephone mounted in her car with a
cessor 102 to present contact information by the user interface special telephone number, which is comprised in item 416,
106 in an improved manner.                                          which is linked to Mary's mobile phone item 412. Mary and
   FIG. 2 shows an example of a group 200 of contact infor John may also have a mobile phone mounted in their boat, and
mation arranged in a tree structure with a plurality of logical the telephone number to that mobile phone is comprised in
levels 202, 203, 204, 205. The contact information is con- 50 item 418, which is linked to both John's and Mary's mobile
tained in items of the tree structure, where each item can          phone items 410, 412. Mary’s e-mail address at work, tele
comprise contact information and/or a link to items on a lower phone number to Mary's assistant at work, Mary's mobile
logical level. The logical link between the items are assigned telephone number at work, etc can be comprised in items 420,
by a user, and an item can be assigned logical link from one or 422, 424, which are linked to Mary's work contact informa
more items in a higher logical level. The term higher and 55 tion item 414. This way, it is more feasible for a user to choose
lower logical level only denotes which item is linked from the right contact information at any situation for keeping
another item, and the logical level of an item do not have to be contact with either John or Mary.
fixed.                                                                  It should be noted that an item can be linked more than one
   FIG. 3 shows an example how a user can use the tree group, e.g. as if Mr. Jassociated with item322 above happens
structure to feasibly arrange her contact information within a 60 to be John Johnson associated with item 404 above, then
group of contact information. The top logical level item 300 John's contact information items are linked both to the group
can be associated with a company, here called C. The top item of company C and the group of the Johnson family.
300 can comprise contact information common for the entire           Any contact information, such as home telephone num
company, Such as Switchboard telephone number, address to bers, work telephone numbers, mobile telephone numbers,
head office, web address, etc. This contact information can be 65 private e-mail addresses, work e-mail addresses, home
comprised in sub-items (not shown) of the top item 300, or addresses, and/or work addresses, can be structured in this
directly in the top item 300. Further, the top item 300 com way. Further, images, text, symbols, Sounds, red-letter days,
         Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 10 of 12


                                                       US 8.559,928 B2
                             5                                                                           6
and/or web addresses can also be incorporated in this struc                  FIG. 6 shows an example according to the present inven
ture for enabling more personalized, informative, and acces               tion, where a mobile communication apparatus 600 views
sible contact information.                                                contact information on a display 602. The contact informa
   As an example the tree structure can be seen as a family               tion can be presented on the display 602 according to a tree
album, where the items of each family comprises images, e.g.              structure 604 on the display 602 of the mobile communica
portraits, which are presented with relations, e.g. husband,              tion apparatus 600. It can then be feasible to have a display
wife, kids, brother in law, grandparents, etc., and a user can            view that comprises all items of the tree structure 604. To be
browse the tree structure on basis of the relations and see the
images of the family members. The items can also be repre                 able to see the items in a reasonable size, a scrolling function
                                                                          of the display view can be provided to view a user selected
sented by symbols, texts, etc., whichever the user finds most        10
                                                                          part of the items, where a scroll bar 606 helps a user to
convenient. Similarly, the tree structure can be seen as a                navigate the display view. Scrolling can be enabled both
company roll, where the items of each company comprises                   horizontally and vertically, depending on the size of the tree
images, e.g. portraits, which are presented with relations/
roles, e.g. CEO, COO, executive vice president, CTO, man                  structure 604, the size of the display 602, and the preferred
ager of department X, CFO, supervisor whithin Y. legal coun          15   sizes of the presented items.
cil, etc., and the user can browse the tree structure on basis of            The invention has mainly been described above with ref
the relations and roles and see e.g. the portraits of the persons.        erence to a few embodiments. However, as is readily appre
The items can also be represented by symbols, texts, name of              ciated by a person skilled in the art, other embodiments than
department, etc. When the user, during browsing, finds the                the ones disclosed above are equally possible within the scope
right person, the item can be selected, and contact informa               of the invention, as defined by the appended patent claims.
tion according to what described above can be accessed, or, if
the user so prefers, be linked to another tree structure of the             The invention claimed is:
selected person, e.g. showing his/her family tree, hunting                   1. A mobile communication apparatus comprising a
party, sports association, etc., which can be further browsed in          memory configured to hold contact information, wherein
a similar way. Many other examples of tree structure bases,          25   items of said contact information are stored in groups in the
Such as different organizations, friendship relations, etc, can           memory, each group having a respective tree structure com
be used for organizing contact information.                               prising a plurality of logical levels, wherein contact informa
   During browsing, a group of contacts can be selected, e.g.             tion at a top logical level of a respective group includes
for a group SMS, where the tree structure and its relations are           contact information that is common to all lower level contact
utilized for easily making the group.                                30   information belonging to the respective group and wherein an
   A system architecture for managing a system 500 accord                 item on the top logical level comprises links to items on a
ing to an embodiment of the present invention is shown in                 lower logical level which comprises links to items on a further
FIG. 5. A Home Location Register (HLR) 502 contains a                     lower logical level.
database (not shown) including relevant Subscriber informa                  2. The mobile communication apparatus according to
tion for provision of telecommunication service. A CCITT             35   claim 1, wherein said logical levels are defined by links
specified network 504 interconnects the individual parts of               between at least a higher level item and at least a lower level
the system 500. A contact information gateway 506 is a                    item.
Switching unit routing a message or a call to a mobile com                  3. The mobile communication apparatus according to
munication apparatus 508-512. If contact information is to be             claim 1, wherein said contact information is configured to be
stored at network side, a Contact Information Service Center         40   presented according to said tree structure on a display of said
514 (CINC) and the contact information gateway 506 handles                mobile communication apparatus.
and routes the contact information between the CINC 514 and                 4. The mobile communication apparatus according to
the network 504. From the network 504, the contact informa                claim 3, wherein a display view comprises all items of said
tion is routed to the mobile communication apparatuses 508                tree Structure.
512 via a Mobile Switching Center (MSC) 516 to a Base                45      5. The mobile communication apparatus according to
Station Controller (BSC) 517 and a BaseTransceiver Station                claim 4, wherein said display view comprises a scrolling
(BTS) 520,521, or a Radio Network Controller (RNC) 518                    function to be able to view a user selected part of said items.
and a Node B 522. Alternatively, the contact information is                  6. The mobile communication apparatus according to
routed to the mobile communication apparatuses 508-512 via                claim 3, wherein said tree structure is configured to be pre
a Serving GPRS Support Node (SGSN) 526,528 to the BSC                50   sented with relations between items together with images,
517 and the BTS 520,521, or the RNC 518 and the Node B                    texts, or symbols, or any combination thereof, related to said
522, respectively. The BTS 520, 521 or the Node B 522                     items, respectively, and said presented tree structure is brows
establish the air connection to the mobile communication                  able by a user.
apparatuses 508-512.                                                         7. The mobile communication apparatus according to
  According to an embodiment of the present invention, a             55   claim3, whereina group of lower level items linked to an item
network operator or other third party company handling a                  of a higher logical level are presented together with said
contact information server 524 could offer a contact informa              higher logical level item.
tion function between persons not knowing each other. For                    8. The mobile communication apparatus according to
example a network operator may have a contact information                 claim 1, wherein said contact information comprises home
server 524 Supporting a feature where the user may send a            60   telephone number, work telephone number, mobile telephone
contact information request from his mobile communication                 number, private e-mail address, work e-mail address, home
apparatus 508-512 to the contact information server 524 by                address, work address, image, text, symbol, Sound, red-letter
using a special phone number. This contact information                    day, or web address, or any combination thereof.
server 524 can then automatically provide contact informa                    9. A method for storing contact information in a mobile
tion structured according to the present invention, e.g. for a       65   communication apparatus comprising:
company and contact persons at that company, together with                   assigning a plurality of logical levels of a tree structure to
web address, fax number, etc.                                                   respective groups of said contact information; and
           Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 11 of 12


                                                      US 8.559,928 B2
                              7                                                                        8
   storing contact information in a logical level of said tree             17. The method according to claim 16, wherein a display
     structure being related to said groups of contact infor            view comprises all items of said tree structure.
       mation,                                                             18. The method according to claim 17, further comprising
  wherein contact information at a top logical level of a               Scrolling said display view to view a user selected part of said
     respective group includes contact information that is              items.
     common to all lower level contact information belong                  19. The method according to claim 15, wherein said con
     ing to the respective group and wherein an item on the             tact information comprises home telephone number, work
     top logical level comprises links to items on a lower              telephone number, mobile telephone number, private e-mail
     logical level which comprises links to items on a further
     lower logical level.                                          10
                                                                        address, work e-mail address, home address, work address,
   10. The method according to claim 9, further comprising              image, text, symbol, Sound, red-letter day, or web address, or
presenting said contact information according to said tree              any combination thereof.
structure on a display of said mobile communication appara                 20. The method according to claim 15, wherein said logical
tuS.                                                                    levels are associated to groups, families, companies, depart
  11. The method according to claim 10, wherein a display          15
                                                                        ments, teams, clubs, or personal relations, or any combination
                                                                        thereof.
view comprises all items of said tree structure.                           21. A non-transitory computer readable medium compris
   12. The method according to claim 11, further comprising             ing:
scrolling said display view to view a user selected part of said          computer readable program code for causing a computer to
items.
   13. The method according to claim 9, wherein said contact                   perform the method as defined in claim 9.
information comprises home telephone number, work tele                     22. A non-transitory computer readable medium compris
phone number, mobile telephone number, private e-mail                   ing: comprising:
address, work e-mail address, home address, work address,                  computer readable program code for causing a computer to
image, text, symbol, sound, red-letter day, or web address, or               perform the method as defined in claim 15.
any combination thereof.                                           25
                                                                          23. A user interface comprising:
   14. The method according to claim 9, wherein said logical              a display; and
levels are associated to groups, families, companies, depart              a processing unit configured to present, on the display,
ments, teams, clubs, or personal relations, or any combination               items regarding contact information where the items are
thereof.                                                                     arranged in groups, each group having a tree structure
  15. A method for accessing contact information in a mobile       30
                                                                             comprising a plurality of logical levels, wherein contact
communication apparatus comprising:                                          information at a top logical level of a respective group
  navigating to a logical level of a tree structure related to a               includes contact information that is common to all lower
    respective group of said contact information, wherein                     level contact information belonging to the respective
    contact information at a top logical level of the respec                  group and wherein an item on the top logical level com
    tive group includes contact information that is common         35
                                                                              prises links to items on a lower logical level which
    to all lower level contact information belonging to the                   comprises links to items on a further lower logical level.
    respective group and wherein an item on the top logical                24. The user interface of claim 23, wherein the processing
    level comprises links to items on a lower logical level             unit is further configured to present all items of the tree
    which comprises links to items on a further lower logical           structure on the display.
       level; and                                                  40
                                                                           25. The user interface of claim 23, further comprising at
   accessing said contact information.                                  least one scroll bar where the processing unit is further con
   16. The method according to claim 15, further comprising             figured to present a portion of the tree structure on the display,
presenting said contact information according to said tree              the scroll bar being configured to allow horizontal and/or
structure on a display of said mobile communication appara              vertical scrolling of the tree structure on the display.
tuS.
                 Case 6:20-cv-00575-ADA Document 1-1 Filed 06/29/20 Page 12 of 12

                              UNITED STATES PATENT AND TRADEMARK OFFICE
                                    CERTIFICATE OF CORRECTION
PATENT NO.                  : 8,559,928 B2                                                                                      Page 1 of 1
APPLICATIONNO.              : 11/170730
DATED                       : October 15, 2013
INVENTOR(S)                 : Kraft et al.

It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:

         In the claims:

         Claim 22. Column 8
         Line 21, cancel second occurrence of “comprising:”.




                                                                                    Signed and Sealed this
                                                                                 Eleventh Day of March, 2014
                                                                          74-4-04- 2% 4            Michelle K. Lee
                                                                           Deputy Director of the United States Patent and Trademark Office
